Title: Examination of Two British Deserters from Halifax, [25 November 1778]
From: Hamilton, Alexander
To: 


[Fredericksburg, New York, November 25, 1778]
Jacob Harman, of the Royal Highland Emigrants, formerly in Col Smallwoods Maryland regiment—from Halifax which he left the first of May.
When he left Halifax there was only the corps he belonged to consisting of about 300 & the marines about 700—1000 in all. He went from Halifax to the River St Johns on the bay of fundy which he left six weeks ago where he heard three thousand recruits were arrived at Halifax. There were scarcely any fortifications at Halifax when he came away; but he has heard since they have been very industrious in fortifying. They had when he left it:
On Sideral Hill which commands the Harbour, on the West side—a block house with 6 Cannon, six pounders—with 6 or 8 four and twenty pounders on a battery outside. Sideral Hill is very high and steep—a quarter of mile from the Channel; towards the foot of this hill nearer the water was another small battery of five four and twenty pounders, and below that again another battery on the waters edge of 7 heavy cannon.
A mile from ye Hill Back of the town were two forts, Neidham and Good, half a mile distant from each other—3 heavy cannon in the former two in the latter, with a block House in each.
Heard a report since he left it that the 7 Gun battery above-mentioned was enlarged to one of 28—and the five to one of 26.
He also heard that George’s Island lying in the harbour and commanding the channel on both sides had also been fortified, and had near a hundred cannon upon it.
He hea[r]d that a battery had also been raised on the East side of the entrance of the harbour opposite Sideral Hill but did not learn the force.
A fort had been built at St Johns River with a block House inside with 4 Cannon, and barracks sufficient for 400 men and a couple of Cannon in the fort.
Martin Carstithers left Halifax at the same time &c. confirms the other’s intelligence so far as he goes; but is not intelligent.
